                                                                                                                             FILED
AO 245B (CASDRev. 02/18) Judgment in               a   Criminal Case

                                                                                                                              0
                                            UNITED STATES DISTRICT COURT                                               CLEf�I\, L 5 DiSTP.;::i cou�i
                                                                                                                    SOUTHER!'. DiS-•�ICT OF �.:.L FQR•,1,.;._
                                                                                                                    BY                            DE:v-.
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                 UNITED STATES OF AMERlCA                                     JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                       v.
                     JOSE CRUZ RlZO-OLMOS (1)
                                                                                 Case Number:         3:18-CR-03506-MMA

                                                                              Frederick Matthew Carroll
                                                                              Defendant's Attorney
REGISTRATION NO.                       71428298

D -
THE DEFENDANT:

lZ]    pleaded guilty to count(s)                One of the Information.
       was found guilty on count( s)
D      after a plea of not guilty



Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


       Title and Section I Nature of Offense                                                                Count
       18:1546   -   Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                 1




        The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                                                    dismissed on the motion of the United States.


 lZ]    Assessment: $100.00 waived



        JVTA Assessment*:$
 D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 lZl     No fine                      D     Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                               HON. MICHAEL M. ANELLO
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                         3:18-CR-03506-MMA
AO 245B(CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JOSE CRUZ RIZO-OLMOS(!)                                                  Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-03506-MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

        D    at                                               on

        D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on



  at   ������
                                           , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-03506-MMA
